Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 was received and has been entered.  Claim 1 was amended. Claims 3-4 and 8-9 were previously cancelled. Claims 1-2 and 5 are in the application and are pending examination. Claims 6-8 and 10-11 have been previously withdrawn.                      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection drawings are objected to under 37 CFR 1.83(a) regarding the limitation “the driving motor configured to move the workpiece table and droplet ejecting head … in a rotation direction” is withdrawn based on the amendment to claim 1.
Specification
The previous objection to the specification based on paragraphs 31 and 35 recite “0 direction” is withdrawn based on the submission of replacement paragraphs.
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is withdrawn.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o) with respect to “driving motor” and “controller” is withdrawn based on the amendment to replace “driving motor” in the claims with “table mover” and deletion of “controller” from the claims.  
The specification is objected as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o) with respect to “processor” is not present in the specification at the time of filing.  
Applicant’s arguments have been considered. However, different terminology for the term “processor” such “computer” or “calculator”  would have closer support in the specification as filed. (See paragraphs 35-36 and 46.)
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first pattern”, “second pattern”, “first patterns”, “second patterns”, “first move”, “third move” and “second move”.
Claim Objections
The previous objection to claim 1  for the final informalities is withdrawn based on the amendment to claim 1.
Claim 1 objected to because of the following informalities:  
“third land region” in line 10
“second land position” in line 11
Page 5, paragraph four of claim 1 “capture an image of all of the first patterns and all of the second patterns”.
Last paragraph of claim 1, “the first patterns”, “second patterns”
“first, second, and third pattern lines extending in the sub-scanning direction”
 Appropriate correction is required.

 
Claim Interpretation
This application no longer includes one or more claim limitations that  are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier based on the following terms being deleted from claim 1 claim  limitation(s) is/are: “image capturing unit”, “control unit”, and “movement mechanism”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection concerning the limitation “provide the workpiece” is withdrawn. 
The previous rejection based on claim 1 reciting the limitation: 
"calculate [[the]] correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the reference workpiece based on [[the]] positional deviations for each of the plurality of scanning lines of the reference workpiece such that the correction amounts are calculated for an entire surface of the reference workpiece"  is withdrawn based on the amendment to claim 1. 
Claim 1 is rejected based on the phrase “the first patterns and second patterns on the substrate” in last paragraph of claim 1. The claim 1 does not disclose “first and second patterns on the substrate”. Based on claim 1, lines 35-36, Examiner is interpreting the phrase as “the first patterns and second patterns on the reference substrate”. 
Claims 2 and 5 are rejected for their dependence on an indefinite claim.
Clarification is requested.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20050177343 A1 to Nagae (hereinafter Nagae) and further in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Pub. No. 20050248602 to Newsome et al (hereinafter Newsome) is being maintained.
Regarding claim 1, Shamoun teaches a droplet ejecting apparatus (100, 200), comprising: a workpiece table (104) configured to mount the workpiece (106) thereon; a droplet ejecting head (108-112) configured to eject droplets of a functional liquid onto the workpiece (106) mounted on the workpiece table (stage 104);
Shamoun teaches a movement mechanism (102) configured to move the workpiece table (104) and the droplet ejecting head (108-112) relative to each other in a main scanning direction (x) and a sub-scanning direction (y) orthogonal to the main scanning direction (x). (See Shamoun, paragraphs 26-27 and 67)
Shamoun does not explicitly teach a table mover configured to move the workpiece table and the droplet ejecting head relative to each other in a main scanning direction, and a sub-scanning direction orthogonal to the main scanning direction (x).
Mishima is directed to forming a film on a substrate (1) which is moved by scanning. (See Mishima, paragraph 41, Figs. 1, 3, and 7.)
Mishima teaches the scanning lines which extend in the main scanning direction (parallel to 7) and are set side by side in the sub-scanning direction (parallel to 5) and the controller (39) is configured to first move, by the driving motor (X-Y scanning mechanism), the workpiece table one of a plurality of scanning lines (7) which in the main scanning direction and are set side by side in the subscanning direction (5) while ejecting droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along one scanning line so as to draw a first pattern; second move, by the driving motor, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move. (See Mishima, Figs. 1 and 6 and paragraphs 40, 43, and 47.) Examiner is considering the main scanning direction to be parallel to the extending direction of 7 and the subscanning direction to be parallel to the direction 5 extends.
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a table mover configured to move the workpiece table and the droplet ejecting head relative to each other in a main scanning direction, and a sub-scanning direction orthogonal to the main scanning direction, with a reasonableexpectation of success, because Mishima teaches this arrangement allows for efficient correction in an aberration in liquid droplet applying position. (See Mishima, Abstract, paragraphs 40-41, 43-47 Figs. 1, 3, and 7.)
Further, regarding claim 1, Shamoun teaches a reference workpiece (300) including a first landing region and a third land region with a second landing region positioned therebetween, the second land position extending along a center of the substrate, the first, second, and third landing regions (grid lines) extending in the sub-scanning direction and being arranged side by side in the main scanning direction, each landing region including a plurality of reference marks (302-312) formed on an upper surface of the reference workpiece and a target set in the vicinity of each of the plurality of reference marks (302-312) on the upper surface of the reference workpiece (300).  (See Shamoun, Fig. 3 and  paragraph 43.) (See Annotated Fig. 3,below) 

    PNG
    media_image1.png
    910
    814
    media_image1.png
    Greyscale

Shamoun teaches a memory (hardware circuity or software and hardware combination) and a processor (computer or processing device, component, or system 124, 126) coupled to the memory. (See Shamoun, paragraphs 36-37, and Figs. 1a-b.)

Further regarding claim 1, Shamoun does not explicitly teach a processor … is configured to 
first move, by the table mover, the workpiece table along a first scanning line from among a plurality of scanning lines which extend in the main scanning direction and are set side by side in the sub-scanning direction while ejecting the droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the first scanning line so as to draw a first pattern on the reference workpiece in each of the first, second, and third landing regions; 			second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the first scanning line after the first move.
Mishima is directed to forming a film on a substrate (1) which is moved by scanning. (See Mishima, paragraph 41, Figs. 1, 3, and 7.)
Mishima teaches the scanning lines which extend in the main scanning direction (parallel to 7) and are set side by side in the sub-scanning direction (parallel to 5) and the controller (39). Mishima teaches a processor (32, 33) is configured to first move, by the table mover (X-Y scanning mechanism), the workpiece table along a first scanning line (7) from among a plurality of scanning lines which in the main scanning direction (7) and are set side by side in the sub-scanning direction (5) while ejecting the droplets from the droplet ejecting head (11) toward corresponding targets of each of the plurality of landing regions along the first scanning line (7) so as to draw a first pattern in each of the first (far left section of 7) , second (central section of 7)  , and third  (far right section of 7) landing regions; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the first scanning line after the first move. (See Mishima, Figs. 1, 3 and 6 and paragraphs 40, 43, and 47.) Examiner is considering the main scanning direction to be parallel to the extending direction of 7 and the subscanning direction to be parallel to the direction 5 extends.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a processor … configured to 
first move, by the table mover, the workpiece table along a first scanning line from among a plurality of scanning lines which extend in the main scanning direction and are set side by side in the sub-scanning direction while ejecting the droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the first scanning line so as to draw a first pattern on the reference workpiece in each of the first, second, and third landing regions; 			second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the first scanning line after the first move, because Mishima teaches this arrangement allows for efficient correction in an aberration in liquid droplet applying position. (See Mishima, Abstract, paragraphs 40-41, 43-47 Figs. 1, 3, and 7.)
Further regarding claim 1, Shamoun does not explicitly teach a controller … is configured to 
third move, by the driving motor, the workpiece table along another one of the plurality of scanning lines (any of 7 other than the line moved previously)   from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the another scanning line so as to draw a second pattern on the reference workpiece.  
Mishima teaches third move, by the driving motor (X-Y scanning mechanism), the workpiece table along another one of the plurality of scanning lines ( any of the 7, except used in the first move) from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the another scanning line so as to draw a second pattern on the reference workpiece (See Mishima, Figs. 1 and 6 and paragraphs 40-41, 43-47.)    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include third move, by the driving motor, the workpiece table along another one of the plurality of scanning lines (any of 7 other than the line moved previously)   from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the another scanning line so as to draw a second pattern on the reference workpiece,  because Mishima teaches this arrangement allows for efficient correction in an aberration in liquid droplet applying position. (See Mishima, Abstract, paragraphs 40-41, 43-47 Figs. 1, 3, and 7.)
Further regarding claim 1, Shamoun does not explicitly teach a processor… is configured to 
third move, by the table mover, the workpiece table along a second scanning line from among the plurality of scanning lines, in a direction opposite to the main scanning direction after the second move while the ejecting droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the second scanning line so as to draw a second pattern on the reference workpiece in each of the first, second, and third landing regions.  
Newsome teaches a processor … is configured to third move, by the table mover (translation stage), the workpiece table along a second scanning line from among the plurality of scanning lines, in a direction opposite to the main scanning direction, after the second move while ejecting the droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the second scanning line so as to draw a second pattern on the reference workpiece in each of the first (far right section along 1 and 3), second (central section along 1 and 3), and third landing regions (far left section along 1 and 3). (See Newsome, Abstract, Fig. 3b and paragraphs 28, 35-36.)  Examiner is considering a translation stage to be equivalent to a table mover.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a processor …  configured to third move, by the table mover, the workpiece table along a second scanning line from among the plurality of scanning lines, in a direction opposite to the main scanning direction after the second move while the ejecting droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the second scanning line so as to draw a second pattern on the reference workpiece in each of the first, second, and third landing regions, because Newsome teaches this arrangement allows a correction factor for the translation stage to be generated. (See Newsome, Abstract, Figs. 3b and paragraphs 28, 35-36 and 62.)  
Claim 1 of the instant application recites an intended use clause (i. e.  while ejecting droplets from the droplet ejecting head toward each target so as to draw a pattern on the reference workpiece). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Shamoun in view of Mishima would be capable of performing the intended use and as a result meets the claim. 
Shamoun teaches a controller (124, 126) is configured to control the movement mechanism based on the correction amounts. (See Shamoun, paragraphs 11, 21, and 67 and Figs. 1, 4, and 6)
Shamoun teaches a camera (114, 116) provided at a downstream side of the droplet ejecting head in the main scanning direction and configured to capture image of the workpiece. (See Shamoun, paragraphs 29, 50, and 71.)   
Shamoun teaches the control unit (124, 126) is configured to control the movement mechanism (102) based on the correction amounts. (See Shamoun, paragraphs 26-27 and 67.)										
Shamoun teaches the control unit (124, 126) is configured to:  capture an image of the reference workpiece from the camera after the droplets ejected from the droplet ejecting head directed toward each target (224) have landed on the reference workpiece. (See Shamoun, paragraphs 21, 50, 53, and 56.)
Shamoun does not explicitly teach the control unit is configured to: obtain a captured image of the first pattern and the second pattern on the reference workpiece from the camera after the droplets ejected from the droplet ejecting head from the first move and the third move which were directed toward each landing region, have landed on the reference workpiece.
Shamoun teaches error between multiple intended landing positions and actual landing positioned can be determined and mapped. (See Shamoun, paragraphs 21 and 50.)												Newsome teaches during bi-directional printing the correction factor must compensate for errors during any line being printed. (See Newsome, paragraph 62.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a processor …  configured to capture an image of all of the first patterns and all of the second patterns on the reference workpiece from the camera after the droplets ejected from the droplet ejecting head from the first move and the third move which were directed toward each of the first, second, and third landing regions, have landed on the reference workpiece, because Newsome teaches this arrangement allows a correction factor for the translation stage to be generated that can apply correct correction applied throughout the translation to enable the printing to place the target at the desired point. (See Newsome, Abstract, Figs. 3b and paragraphs 28, 35-36 and 62.)  
 Shamoun teaches detect positional deviation (differences) amounts between positions of the targets of the reference workpiece and actual landing positions (224) of the droplets on the reference workpiece based on the image which has been captured35/ 40.  (See Shamoun, paragraphs 21, 50, 53, and 56.)
Further regarding claim 1, Shamoun does not explicitly teach the controller is configured to calculate correction amounts of the relative positions of the workpiece table and the droplet ejecting head and a droplet ejection timing of the droplet ejection head for the first scanning line and the second scanning line based on the positional deviation amounts which have been detected.  
Nagae is directed to a coating a surface.
Nagae teaches the controller (60) is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the first and second scanning lines (each of the rows) based on the positional deviation amounts which have been detected.  (See Nagae, Fig. 7 and paragraphs 15-16 and 68.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the controller is configured to calculate correction amounts of the relative positions of the workpiece table and the droplet ejecting head and a droplet ejection timing of the droplet ejection head for the first scanning line and the second scanning line based on the positional deviation amounts which have been detected, because Nagae teaches this would accurately form a predetermined pattern on the substrate. (See Nagae, paragraphs 15-16.)
Further regarding claim 1, Shamoun does not explicitly teach a processor is configured to correct the relative positions of the workpiece table and the droplet ejecting head and the droplet ejection of the droplet ejecting head based on correction amounts which have been calculated.  
Newsome teaches during bi-directional printing the correction factor must compensate for errors during any line being printed. (See Newsome, paragraph 62.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a processor is configured to correct the relative positions of the workpiece table and the droplet ejecting head and the droplet ejection of the droplet ejecting head based on correction amounts which have been calculated, because Newsome teaches this arrangement allows a correction factor for the translation stage to be generated that can apply correct correction applied throughout the translation to enable the printing to place the target at the desired point. (See Newsome, Abstract, Figs. 3b and paragraphs 28, 35-36 and 62.)  
 
Further regarding claim 1, Shamoun does not explicitly teach a number of reference marks and a number of targets on the upper surface of the reference workpiece are the same.
Shamoun teaches any suitable pattern of calibration points may be used. (See Shamoun, paragraph 45.)
Shamoun teaches one or more ink drops (targets) may be deposited onto a calibration substrate. (See Shamoun, paragraph 49.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different number of calibration points and targets, through routine experimentation, with a reasonable expectation of success, to the select the proper number of calibration points, as a result-effective variable, in order to provide the optimal pattern for calibrating the device. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Shamoun, paragraph 43, 45, 47, 49 and 72.)
Further regarding claim 1, Shamoun teaches the first pattern and the second pattern formed on the substrate as a result of a sequence of the first move, the second move, and the third move, together form a first pattern line, a second pattern line, and a third pattern line in the first, second, and third landing regions, respectively, the first, second, and third pattern lines extending in the sub-scanning direction and are set side by side in the main scanning direction. (See Shamoun, paragraphs 26-27,43, and 67 and Fig. 3 as well as annotated Fig. 3 above) Examiner is considering a line to include a line segment and extending to include a height or thickness.
Regarding claim 2, Shamoun teaches the processor (124, 126) is further configured to: calculate a positional correction amount of the workpiece table in the rotation direction and in the sub-scanning direction. (See Shamoun, paragraph 67.)
Examiner is considering control signals to the stage 104 indicating a degree of movement or adjustment in direction or speed to be equivalent to calculate positional correction amounts of the workpiece table in the rotation direction and in the sub-scanning direction.
Shamoun teaches the control unit (124, 126) is configured to:  calculate a positional correction amount of the droplet ejecting head in the rotation direction and in the sub-scanning direction; (See Shamoun, paragraph 67.)
Examiner is considering control signals to the print heads 108-112 or print bridge (102) indicating a degree of movement or adjustment in direction or speed to be equivalent to calculate positional correction amounts of the droplet ejecting head (108-112) in the rotation direction and in the sub-scanning direction.
Shamoun teaches the control unit (124, 126) is configured to:  calculate a positional correction amount of the workpiece table (104) in the main scanning direction. (See Shamoun, paragraph 67.)
Examiner is considering control signals to the stage 104 indicating a degree of movement or adjustment in direction or speed to be equivalent to calculate positional correction amounts of the workpiece table (104) in the main scanning direction
and calculate a correction amount of a droplet ejecting timing of the droplet ejecting head (108-112).  (See Shamoun, paragraph 22, 37, 65, and 67.)			
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20050177343 A1 to Nagae (hereinafter Nagae) and US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Pub. No. 20050248602 to Newsome et al (hereinafter Newsome as applied to claim 1 and further in view of US Pat. Pub. No. 20060054039 A1 to Kritchman et al (hereinafter Kritchman) is being maintained. 
Regarding claim 5, Shamoun teaches the correction amounts (adjusting at least one print parameter) are calculated for the first scanning line and the 36/40second scanning line. (See Shamoun, paragraphs 9-12.) 
 Regarding claim 5, Shamoun does not explicitly teach the correction amounts are not calculated for a third scanning line from among the plurality of scanning lines of the reference workpiece.  
Newsome teaches correction must be provided during any line being printed. (See Newsome, paragraph 62.)
Newsome teaches a third scanning line (2 no ejection) where no printing occurs. (See Newsome, Fig. 3b and paragraph 62.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the correction amounts are not calculated for a third scanning line from among the plurality of scanning lines of the reference workpiece, because Newsome teaches correction must be provided during any line being printed, since the third line (2 no ejection) no printing occurs no correction is performed. (See Newsome, paragraphs 28, 36, and 62.)
Regarding claim 5, Shamoun does not explicitly teach the processor calculates the correction amounts for the third scanning line by interpolating the correction amounts for the first scanning line and the second scanning line.  
Kritchman teaches the control unit (105) calculates the correction amounts (slight adjustments to print head’s positioning) for the second scanning line by interpolating the correction amounts (missed pixels missing nozzles) for the first scanning line (See Kritchman, paragraphs 145-148.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the control unit calculates the correction amounts for the third scanning line by interpolating the correction amounts for the first and second scanning lines, because Kritchman teaches would compensate for problematic nozzles. (See Kritchman, paragraph 147.)
Double Patenting
The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/911,375 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘375) in view of US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20050177343 A1 to Nagae (hereinafter Nagae) and US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Pub. No. 20050248602 to Newsome et al (hereinafter Newsome) is being maintained.
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of copending application ‘375 claims : 
”  A droplet ejecting apparatus that ejects droplets of a functional liquid to a workpiece so as to draw a pattern, the droplet ejecting apparatus comprising:  workpiece processing apparatus comprising:
a workpiece table configured to place the workpiece thereon; 
a table mover configured to relatively move the workpiece table and the processor;  and a camera …configured to obtain a captured image of the workpiece;  .”
Copending application ‘375 does not explicitly claim: “ a table mover  configured to relatively move the workpiece table and the droplet ejecting head in a … main scanning direction and a sub-scanning direction orthogonal to the main scanning direction”
Shamoun teaches a table mover (102) configured to relatively move the workpiece table (104) and the droplet ejecting head (108-112) in a rotation direction (See Shamoun, paragraphs 26-27 and 67).(See Shamoun, paragraphs 26-27 and 67)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a movement mechanism configured to relatively move the workpiece table and the droplet ejecting head in a … rotation direction (See Shamoun, paragraphs 26-27 and 67), because Shamoun teaches this would allow the droplet ejecting heads (108-112) to be positioned for accurate printing. (See Shamoun, paragraphs 27 and 67.)
Copending application ‘375 does not explicitly claim: “camera provided at a downstream side of the droplet ejecting head in the main scanning direction”
Shamoun teaches a camera (114) provided at a downstream side of the droplet ejecting head in the main scanning direction and configured to obtain a captured image of the workpiece. (See Shamoun, paragraph 29.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include “ camera provided at a downstream side of the droplet ejecting head in the main scanning direction”, because Shamoun teaches this would allow various portions of the substrate to be captured. (See Shamoun, paragraph 29.)
Copending application ‘375 does not explicitly claim: “ a controller configured to calculate correction amounts of the relative positions of the workpiece table and the droplet ejecting head and a droplet ejection timing of the droplet ejecting head for the first scanning line and the second scanning line based on the positional deviation amounts which have been detected”
Shamoun teaches a control unit (124, 126) configured to calculate correction amounts of relative positions (deposited location of ink on the substrate) of the workpiece table and the droplet ejecting head and the droplet ejecting head and a droplet ejection timing of the droplet ejecting head for the first scanning line and the second scanning line based on the positional deviation amounts which have been detected (See Shamoun, paragraphs 11, 21, and 67 and Figs. 1, 4, and 6)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a movement mechanism configured to have a control unit configured to calculate correction amounts of relative positions of the workpiece table and the droplet ejecting head and the droplet ejecting head and a droplet ejection timing of the droplet ejecting head for the first scanning line and the second scanning line based on the positional deviation amounts which have been detected, because Shamoun teaches this would allow the droplet ejecting heads (108-112) to deposit ink at the intended location. (See Shamoun, paragraphs 11 and 67.)
Copending application ‘375 does not explicitly claim: “ the workpiece includes a reference workpiece   used to calculate the correction amounts and having a plurality of reference marks formed on an upper surface thereof”.
Shamoun teaches wherein the workpiece includes a reference workpiece (300) used to calculate the correction amounts and having a plurality of reference marks (302-312) formed on an upper surface thereof. (See Shamoun, paragraph 43.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include “ the workpiece with a reference workpiece used to calculate the correction amounts and having a plurality of reference marks formed on an upper surface thereof”, because Shamoun teaches this would allow the droplet ejecting heads to deposit ink at the intended location. (See Shamoun, paragraph 43.)
Copending application ‘375 does not explicitly claim: “  the control unit is configured to: capture an image of all of the first patterns and all of the second patterns on the reference workpiece from the camera after the droplets, ejected from the droplet ejecting head from the first move and the third move which were directed toward each of the first, second, and third landing regions have landed on the reference workpiece; detect positional deviation amounts between positions of the reference marks and actual landing positions of the droplets on the reference workpiece based on the image; and 35/ 40calculate the correction amounts based on the positional deviation amount  ”
Shamoun teaches the control unit (124, 126) is configured to: obtain a captured image of the reference workpiece from the image capturing unit after the droplets ejected from the droplet ejecting head have landed (224) toward the reference marks (222); detect a positional deviation (differences) amount between positions of the reference marks (222) and landing positions (224) of the droplets based on the captured image; and 35/ 40calculate the correction amounts (changes to one or more parameters of the printing system)  based on the positional deviation amount (differences).  (See Shamoun, paragraphs 21, 50, 53, and 56.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include “  the control unit is configured to: obtain a captured image of the reference workpiece from the image capturing unit after the droplets ejected from the droplet ejecting head have landed toward the reference marks; detect a positional deviation amount between positions of the reference marks and landing positions of the droplets based on the captured image; and 35/ 40calculate the correction amounts based on the positional deviation amount, because Shamoun teaches this would allow the droplet ejecting heads (108-112) to deposit ink at the intended location. (See Shamoun, paragraphs 11 and 67.)
Copending application ‘375 does not explicitly teach the controller is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the workpiece based on the positional deviation amount such that the correction amounts are calculated for an entire surface of the workpiece.  
Nagae teaches the controller (60) is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines (each of the rows) of the reference workpiece (Z) based on the positional deviation amount such that the correction amounts (relative positons… are corrected for each position of the substrate) are calculated for an entire surface of the reference workpiece (Z).  (See Nagae, Fig. 7 and paragraphs 15-16 and 68.)													It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the control unit is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines of the workpiece based on the positional deviation amount such that the correction amounts are calculated for an entire surface of the workpiece, because Nagae teaches this would accurately form a predetermined pattern on the substrate. (See Nagae, paragraphs 15-16.)
Copending application ‘375 does not explicitly teach the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the calculated correction amounts.  
Nagae teaches the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the calculated correction amounts. (See Nagae, Fig. 7 and paragraphs 39 and 107.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the calculated correction amounts, because Nagae teaches this would accurately form a predetermined pattern on the substrate. (See Nagae, paragraphs 39, 107, and 109.)
Copending application ‘375  teaches the controller is configured to first move, by the table mover, the workpiece table along one of a plurality of scanning lines which in the main scanning direction and are set side by side in the subscanning direction while ejecting droplets from the droplet ejecting head toward each target so as to draw a pattern; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move.
Claim 1 of the instant application recites an intended use clause (i. e.  while ejecting droplets from the droplet ejecting head toward each target so as to draw a pattern on the reference workpiece). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Copending application ‘375   in view of Shamoun would be capable of performing the intended use and as a result meets the claim. 
Further regarding claim 1, Copending application ‘375 does not explicitly teach a number of reference marks and a number of targets on the upper surface of the reference workpiece are the same.
Shamoun teaches any suitable pattern of calibration points may be used. (See Shamoun, paragraph 45.)
Shamoun teaches one or more ink drops (targets) may be deposited onto a calibration substrate. (See Shamoun, paragraph 49.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute different number of calibration points and targets, through routine experimentation, with a reasonable expectation of success, to the select the proper number of calibration points, as a result-effective variable, in order to provide the optimal pattern for calibrating the device. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Shamoun, paragraph 43, 45, 47, 49 and 72.)
Further regarding claim 1, Copending application ‘375 does not explicitly teach a controller … is configured to 
third move, by the table motor, the workpiece table along a second scanning line from among the plurality of scanning lines, in a direction opposite to the main scanning direction, after the second move while ejecting the droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the second scanning line so as to draw a second pattern on the reference workpiece in each of the first, second, and third landing regions.
  Copending application ‘375 does not explicitly teach a reference workpiece including a first landing region and a third land region with a second landing region positioned therebetween, the second land position extending along a center of the substrate, the first, second, and third landing regions extending in the sub-scanning direction and being arranged side by side in the main scanning direction, each landing region including a plurality of reference marks formed on an upper surface of the reference workpiece and a target set in the vicinity of each of the plurality of reference marks on the upper surface of the reference workpiece. 
Shamoun teaches a reference workpiece (300) including a first landing region and a third land region with a second landing region positioned therebetween, the second land position extending along a center of the substrate, the first, second, and third landing regions (grid lines) extending in the sub-scanning direction and being arranged side by side in the main scanning direction, each landing region including a plurality of reference marks (302-312) formed on an upper surface of the reference workpiece and a target set in the vicinity of each of the plurality of reference marks (302-312) on the upper surface of the reference workpiece (300).  (See Shamoun, Fig. 3 and  paragraph 43.) (See Annotated Fig. 3, above)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a reference workpiece including a first landing region and a third land region with a second landing region positioned therebetween, the second land position extending along a center of the substrate, the first, second, and third landing regions extending in the sub-scanning direction and being arranged side by side in the main scanning direction, each landing region including a plurality of reference marks formed on an upper surface of the reference workpiece and a target set in the vicinity of each of the plurality of reference marks on the upper surface of the reference workpiece, because Shamoun teaches this would enable the droplets to be deposited in the desired location. (See Shamoun, Fig. 3, Abstract and paragraph 43.)
Copending application ‘375 does not explicitly teach a controller … is configured to third move, by the table motor the workpiece table along a second scanning line from among the plurality of scanning lines, in a direction opposite to the main scanning direction, after the second move while ejecting droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the second scanning line so as to draw a second pattern on the reference workpiece in each of the first, second, and third landing regions.
Newsome teaches a controller … is configured to third move, by the table motor the workpiece table along a second scanning line from among the plurality of scanning lines, in a direction opposite to the main scanning direction, after the second move while ejecting droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the second scanning line so as to draw a second pattern on the reference workpiece in each of the first, second, and third landing regions (See Newsome, Abstract, Fig. 3b and paragraphs 28,  35-36.)   .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a controller … is configured to third move, by the table motor the workpiece table along a second scanning line from among the plurality of scanning lines, in a direction opposite to the main scanning direction, after the second move while ejecting droplets from the droplet ejecting head toward corresponding targets of each of the plurality of landing regions along the second scanning line so as to draw a second pattern on the reference workpiece in each of the first, second, and third landing regions, because Newsome teaches this arrangement allows a correction factor for the translation stage to be generated. (See Newsome, Abstract, Figs. 3b and paragraphs 28, 35-36 and 62.)  
Further regarding claim 1, Copending application ‘375 does not explicitly teach the controller is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head and a droplet ejection timing of the droplet ejecting head for the first scanning line and the second scanning line based on the positional deviation amount which has been detected.  
Nagae is directed to a coating a surface.
Nagae teaches the controller (60) is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head for each of the plurality of scanning lines (each of the rows) of the reference workpiece (Z) based on the positional deviation amount such that the correction amounts (relative positons… are corrected for each position of the substrate) are calculated for an entire surface of the reference workpiece (Z).  (See Nagae, Fig. 7 and paragraphs 15-16 and 68.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the controller is configured to calculate the correction amounts of the relative positions of the workpiece table and the droplet ejecting head and a droplet ejection timing of the droplet ejecting head for the first scanning line and the second scanning line based on the positional deviation amount which has been detected, because Nagae teaches this would accurately form a predetermined pattern on the substrate. (See Nagae, paragraphs 15-16.)
Further regarding claim 1, Copending application ‘375 does not explicitly teach the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the correction amount which have been calculated.  
Newsome teaches during bi-directional printing the correction factor must compensate for errors during any line being printed. (See Newsome, paragraph 62.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the controller is configured to … correct the relative positions of the workpiece table and the droplet ejecting head based on the correction amount which have been calculated, because Nagae teaches this would allow the correction factor to compensate for errors during any line being printed. (See Newsome, paragraph 62.)
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5 have been considered but are not considered persuasive. Applicant’s Representative argues on page 15, second paragraph that “it is believed that none of the cited prior art teaches the specific sequence of first, second, third movements of the workpiece table and the associated droplet ejection to form a pattern line in each of a first, second, and third region, which are captured in an image to then be used for calculating correction amounts for relative positions of a workpiece table and droplet ejection head and a droplet ejection timing of the droplet ejecting head. 
Examiner disagrees. US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20050177343 A1 to Nagae (hereinafter Nagae) and further in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Pub. No. 20050248602 to Newsome et al (hereinafter Newsome) teaches the specific sequence of first, second, third movements of the workpiece table and the associated droplet ejection to form a pattern line in each of a first, second, and third region, which are captured in an image to then be used for calculating correction amounts for relative positions of a workpiece table and droplet ejection head and a droplet ejection timing of the droplet ejecting head. Specifically, See Newsome Fig. 3B and the Annotated Fig. 3 of Shamoun and the arguments provided above. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20060216409 A1 to Mishima and US Pat. Pub. No. 20080136853 A1 to Kinoshita.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/
Primary Examiner
Art Unit 1717